Citation Nr: 0318136	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  97-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

 1.  Entitlement to an increased rating for a service-
connected left knee injury with traumatic arthritis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to the veteran's service connected 
left knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in November 1996 and July 1998, which denied the 
claimed benefits.

The issue of entitlement to an increased rating for a 
service connected left knee injury with traumatic arthritis 
was remanded by the Board in March 1999.  This issue as well 
as the issue of entitlement to service connection for a 
right knee disorder, as secondary to the veteran's service 
connected left knee injury with traumatic arthritis, was 
remanded by the Board in March 2000.  The case has now been 
returned for disposition.  


FINDINGS OF FACT

1.  The veteran's left knee disability is productive of no 
more than slight impairment due to recurrent subluxation or 
instability.  His X-ray confirmed arthritis of the left knee 
is manifested by subjective complaints of pain and a range of 
motion from zero to 140 degrees.   

2.  The veteran does not have a right knee disability 
attributable to military service or to any incident of active 
duty or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability with traumatic arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a; Part 4, Diagnostic Codes 5003, 5010, 5257, 
5258, 5260, 5261 (2002).

2.  A right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor is it 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA 

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent notice of the rating decision denying 
entitlement to an increased rating for his service-connected 
left knee condition in November 1996, a statement of the case 
(SOC) in January 1997, and supplemental statements of the 
case (SSOC's) in August 1999 and February 2003.  He was sent 
notice of the rating decision denying entitlement to service 
connection for a right knee condition as secondary to his 
service-connected left knee condition in July 1998, an SOC in 
August 1998, and the February 2003 SSOC.  These documents - 
collectively - listed the evidence considered, the legal 
criteria for determining whether his claims could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby adequately informing the veteran of the information 
and evidence necessary to substantiate his claims.    

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  Here, the 
SSOC, issued in February 2003, informed him that, provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2002).  
In this regard, the RO sent the veteran a letter in July 1998 
requesting that he furnish VA with the names and addresses of 
any health care provider rendering treatment for any claimed 
disability, to include the condition treated and the dates of 
treatment.  The RO sent the veteran another letter in April 
1999 requesting that he furnish VA with the names, addresses, 
and approximate dates of treatment from all VA and non-VA 
health care providers from whom he had received treatment 
related to his left knee since early 1997.  Additionally, A 
March 2003 letter sent by the RO to the veteran requested 
that the veteran furnish VA with the names, addresses, and 
approximate dates of treatment from all VA and non-VA health 
care providers from whom he had received treatment for his 
service-connected left knee injury with traumatic arthritis 
since November 1999.  The letter also asked the veteran to 
submit any information regarding any medical opinion that his 
service-connected left knee disorder either caused or 
aggravated his right knee condition.  Finally, the letter 
informed him that he was being scheduled for a VA examination 
to determine the nature and severity of his left knee 
disability.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				  II.  Increased Rating

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2002).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2002).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2002).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2002).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

Records from the VA Medical Center in Columbia, South 
Carolina, dated in October 1996, noted that the veteran had 
a normal gait and extension and flexion of the left knee 
from 0 to 135 degrees.  There was no effusion.  He was 
diagnosed with retro-patellar pain syndrome.  In November 
1996 he reported that his knee pain was intermittent.  There 
was no swelling or locking of the left knee, although it was 
reported that it sometimes felt like it would give way.  
Upon examination, it was noted that there was crepitation 
over the superior area of the patella.  There was good range 
of motion.  There was no gross instability or deformity 
noted. 

A January 1997 report of left knee X-rays revealed that a 
5mm area of soft tissue calcification was present adjacent 
to the left medial femoral epicondyle.  This was noted to be 
unchanged from studies dating back to June 1992.  Further, 
mild degenerative changes were at the knee, most prominent 
at the patellofemoral joint.  No other abnormalities were 
detected.  

A VA examination report, dated in July 1999, noted that the 
examiner reviewed the claims folder.  The veteran reported 
new complaints of his knees collapsing.  He reported that he 
occasionally felt like his knees were giving away while 
ascending and descending stairs.  He also stated that he had 
pain if sitting in a van for too long with his knees bent 
and that he was having an increasingly difficult time going 
up and down a ladder because of the repeated flexion of the 
knee.  

Upon examination, he was noted to have slight varus 
bilaterally measuring probably 7 degrees on the mechanical 
axis.  He had mild tenderness at the medical joint line 
bilaterally, more so than laterally.  He had mild 
patellofemoral crepitus and tenderness with this 
compression.  Upon range of motion testing, the veteran had 
from 3 to 5 degrees of recurvatum and 135 degrees of 
flexion.  The patella glided appropriately in the groove and 
was rather large.  The knee was stable to varus and valgus 
and anterior and posterior drawer stresses.  The examiner 
stated that Lachman seemed to be negative.  McMurray test 
showed pain on the medial side, but there was no pop or 
click.  The examiner's impression was bilateral early 
degenerative joint disease of the knees, primarily the 
medial and patellofemoral compartments.  Very symmetric knee 
examinations with no evidence of acute intraarticular 
pathology and no real evidence of ligamentous instability, 
although it was noted that the veteran did have some 
difficulty relaxing for the examination.  

A July 1999 report of left knee X-rays revealed no joint 
space narrowing or malalignment.  No significant arthritic 
change was seen.  There was a small cavity along the 
articulating surface of the lateral femoral condyle seen on 
the skier's view which the examiner noted could represent 
remote osteochondral injury.  There was calcification along 
the medial aspect of the femoral condyle compatible with a 
Pelligrini-Steida complex.  The examiner noted that mild 
irregularity of the patellar would be compatible with mild 
chondromalacia.  However, he stated that this could better 
be assessed with magnetic resonance imaging as well as the 
lateral femoral condylar surface.  

A VA examination report dated in March 2002 noted that the 
claims folder had been reviewed, with emphasis given to the 
March 2000 remand instructions.  It was reported that the 
veteran had some instability of the knee and had a needle-
like pain in the medial aspect of the left knee.  With 
prolonged sitting, he was reported to suffer some popliteal 
pain.  It was noted that his knee had locked in the past, 
but that it had not done so in the previous year or two.  
Some past swelling was reported.  The veteran reported that 
the main limitation of his knee was his fear of instability.  
The report noted that the veteran could do some kneeling and 
squatting and it was noted that climbing posed no problems.  
He did state that if he sat for greater than 45 minutes he 
would experience pain in his left knee.  He stated that he 
had no problems walking, but that he no longer ran because 
of his knees.  

Upon examination, he had mild genu varus in the standing 
position.  His gait was normal.  His range of motion of the 
left knee was from 0 to 140 degrees.  On varus and valgus 
stressing, the veteran had some mild wobble but no true 
instability on either side.  Lachman's test was negative 
bilaterally and the drawer test showed about 1cm of anterior 
movement of the left knee.  There was no effusion on either 
side.  He did have some patellar prominence and some medial 
joint line tenderness.  There was also mild crepitus in the 
left knee.  

There was no weakened movement, excessive fatigability, 
except during sitting, nor did he have any incoordination.  
It was reported that the veteran had some flare-ups between 
1998 and 2000, but none since.  It was noted that repeated 
kneeling and squatting would not be tolerated and that he 
could not run.    

A March 2002 report of left knee X-rays revealed mild 
osteoarthritic changes of the femorotibial joint space and 
more moderate of the patellofemoral joint space.  There was 
either post-traumatic myositis or peritendinitis immediately 
superior to the medial femoral condyle.  There was no 
effusion seen. 

An MRI report dated in April 2002, noted that aside from a 
small joint effusion, the MRI was unremarkable.  There was 
no evidence of ligamentous or meniscal tear.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left knee injury with traumatic 
arthritis, currently evaluated as 10 percent disabling.  He 
is currently rated under Diagnostic Code (DC) 5257.  In 
VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

The Board finds that the evidence does not show that the 
veteran's left knee disability is productive of moderate or 
severe recurrent subluxation or lateral instability under DC 
5257.  As stated above, the March 2002 VA medical examination 
stated that the veteran did not have "true instability" in 
either knee.  Further, there is no evidence of subluxation.  
Therefore, the Board finds that a rating in excess of 10 
percent for the right knee under DC 5257 is not warranted.  
The Board notes that since DC 5257 is not predicated on loss 
of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

The Board notes that DC 5010, traumatic arthritis, directs 
that the evaluation be conducted under DC 5003, which states 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  If the limitation of motion of the specific joint 
or joints involved is not compensable under the appropriate 
diagnostic codes, then a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

As stated above, under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DC 5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, 
which address limitation of motion of the knee, a 0 percent 
rating is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.  In this case, the March 2002 VA examination 
report shows that the veteran's left knee had a range of 
motion from zero to 140 degrees.  Therefore, the criteria 
even for a noncompensable rating under either DC 5260 or DC 
5261 have not been met and, in fact, it has not been shown 
that the veteran has any limitation of motion of the knee.    

The Board acknowledges that there is evidence of effusion and 
the veteran has made subjective complaints of pain and of his 
knee giving way.  The veteran also told the examiner in the 
March 2002 VA examination that he had had some flare-ups 
between 1998 and 2000, although he had not had any such flare 
ups since.  Also, the March 2002 VA examination report did 
note that repeated kneeling and squatting would not be 
tolerated and that he cannot run.  VA is required to take 
pain symptoms into account, to the extent these symptoms are 
supported by adequate pathology, in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  However, the 
examining physician in the March 2002 VA examination reported 
that there was no weakened movement or excessive 
fatigability (except during sitting), nor did the veteran 
have any incoordination.  Finally, no painful motion was 
noted in the March 2002 VA examination report.  

Based on the above, the Board finds that there is no 
objective evidence of functional loss due to left knee 
pathology to support a conclusion that the veteran's left 
knee condition has any limitation of motion even with 
consideration of 38 C.F.R. §§ 4.40 and 4.45.      

A higher rating is not available under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent disability 
evaluation is granted for cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joint.  This is the only rating listed for this 
diagnostic code.  Here, there is no evidence of such a 
condition of the veteran's left knee.  Therefore, 
consideration under this diagnostic code would be 
inappropriate.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left knee 
disability warrants no higher than a 10 percent rating.  As 
the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  Accordingly, 
the claim must be denied.  
      
				III.  Service Connection

The veteran asserts that he is entitled to service 
connection for a right knee disability as secondary to his 
service-connected left knee injury with traumatic arthritis.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, secondary service connection may be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established for disability resulting 
from aggravation of a non service-connected disability by a 
service-connected disability or disabilities.  See Allen, 
supra.  In Allen, the United States Court of Appeals for 
Veterans Claims (the Court) held that the term "disability" 
for service connection purposes "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, at 448 (emphasis in original).  Thus, 
when a non service-connected disorder is aggravated by a 
service-connected disability, the veteran shall be 
compensated for the additional increment of disability that 
is over and above the degree of disability existing before 
the aggravation.  

The veteran's service medical records (SMR's) are negative 
for treatment of the right knee.  Records show that the 
veteran sustained a right knee injury prior to service.  A 
report dated in April 1978 noted that the veteran indicated 
he fractured his right patella in 1973, three years prior to 
entering onto active duty.  A report from 1977 noted 
"hemathosis" of the right knee.    

Outpatient treatment records from the VA Medical Center in 
Columbia were received by the RO in July 1992.  It was noted 
that X-rays of the right knee were negative.  A report of X-
rays taken of the right knee in January 1997 revealed that 
the right knee was negative.  A report of X-rays taken of 
the right knee in June 1998 noted that the joint spaces were 
well preserved.  There were no additional findings.  The 
report stated that there had been no interval changes since 
the above-mentioned January 1997 report.  Progress notes 
from June 1998 reported that the veteran was complaining of 
right knee pain over the previous week or two and that it 
had appeared swollen to him.  Examination of the right knee 
was said to be unremarkable.  Palpation of the knee was 
completely normal.  He did report that he had pain with full 
extension and flexion beyond 30 degrees.         

The July 1999 VA examination report noted in the medical 
history portion that the veteran reported having had 
multiple injuries to his knees in the past, especially 
associated with football.  These were reported to have 
occurred both prior to and during his military career.  As 
noted above, the veteran was reported to have slight varus 
bilaterally measuring probably 7 degrees on the mechanical 
axis.  He also had mild tenderness at the medical joint line 
bilaterally, more so than laterally.  The  examiner's 
impression was bilateral early degenerative joint disease of 
the knees.  However, a report of right knee X-rays taken in 
July 1999 noted that standing, skiers, lateral, and sunrise 
views of the right knee demonstrated no joint space 
narrowing.  There was no malalignment or significant 
arthritic change seen.  There was no evidence of 
incongruence or subluxation on the sunrise view.  

The March 2002 VA examination report noted that the veteran 
had a full range of motion of the right knee.  As noted 
above, on varus and valgus stressing, the veteran had some 
mild wobble but no true instability on either side.  
Lachman's test was negative bilaterally and the drawer test 
was negative on the right.  There was no effusion on either 
side.  There was no joint line tenderness or crepitus on the 
right.  The examiner remarked that X-rays of the right knee 
in 1999 were normal.  

The Board finds that the evidence does not show that the 
veteran suffers from a current right knee disability.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to same effect).  The Federal Circuit has also held that a 
claimant must have the claimed disability at the time of his 
application for benefits, not merely findings in service.  
See Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 
1997).  In the absence of evidence showing the presence of a 
right knee disability and of the claimed disability's 
relationship to service, the veteran's claim for service 
connection must be denied.  

The Board notes that the examiner in the March 2002 VA 
examination did not specifically discuss the issue of whether 
the veteran had a right knee disability that was caused by, 
or otherwise aggravated as a result of his service-connected 
left knee disability.  This was not directed by the March 
2000 Board remand, nor is VA required to obtain such a 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show 
that the veteran is suffering from a current right knee 
disability.  Concomitantly, no causal connection between a 
right knee disability and his period of military service or, 
in this case, to his service-connected left knee disability, 
has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a right knee condition 
secondary to his service-connected left knee condition that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased rating for a service-connected 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling, is denied.  

Entitlement to service connection for a right knee disorder, 
as secondary to the veteran's service connected left knee 
injury with traumatic arthritis, is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel. In the section entitled 
"Representation before VA," filing a "Notice of 
Disagreement with respect to the claim on or after November 
18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing 
you. 


 

